         Case 1:18-cv-08404-KPF Document 88 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RICATTO,

                          Plaintiff,
                                                     18 Civ. 8404 (KPF)
                   -v.-
                                                           ORDER
M3 INNOVATIONS UNLIMITED, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On the record on February 23, 2021, the Court granted the parties’

request to pursue cross-motions for summary judgment as to liability on

Defendant’s counterclaim. The Court declines to set a briefing schedule on the

parties’ proposed motions in limine until after resolution of the parties’

anticipated cross-motions for summary judgment. Accordingly, the Court sets

the following briefing schedule for the parties’ cross-motions for summary

judgment: The parties’ respective motions for summary judgment and

supporting papers shall be due on or by April 12, 2021, and the parties’

responses shall be due on or by May 3, 2021.

      SO ORDERED.

Dated:       February 24, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
